DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 1 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Karami et al. (US 5,308,313 A), fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in claim 1, which recites features not taught or suggested by the prior art.
In particular, Karami does not teach fenestrations including raised edges extending from the first side, wherein the raised edges are configured to be collapsed into contact with each other at rest and to separate in response to a pressure gradient across the first layer. Rather, Karami teaches only slits in a polymer layer (Figs. 1 - 3, element 18; Col. five, lines 7 - 12).
Hartwell (US 2017/0143552 A1) also teaches a multilayer wound dressing in which a lower most silicone adhesive layer has apertures, and an adjacent upper layer has a plurality of fenestrations would exceed a dimension of at least one of the plurality of apertures, as well as a 
While the teaching reference of Heagle (US 2010/0063484 A1) does teach fenestrations having raised edges which would operate in the same manner as claimed (Figs. 1, and 2A-2D, elements 18 and “h”; also see Paragraphs 25 – 26), Heagle does not teach a lower gel layer on top of said fenestrations. As such, it is unclear if these fenestrations would be incorporated such that the plurality of apertures in the third gel layer would be configured to expose at least a portion of one of the fenestrations in a portion of the first layer around the fenestrations of the tissue site, or wherein a length of one or more of the fenestrations exceeds a dimension of one of the plurality of apertures. Further, the fenestrated layer of Heagle is intended as a contact layer, and as such it is unclear the fenestrations of Heagle would function as intended presence of a gel or adhesive layer as taught in Karami or Hartwell. In addition, the fenestrations of Heagle are on smaller scale than the apertures of Karami or Hartwell (Paragraph 9 of Heagle indicates a diameter of 50 microns to about 350 microns while Karami discloses 1/8 inch, or about 3mm diameter apertures; Hartwell discloses similar dimensions to Karami in Paragraph 67).
Other teaching references which disclose fenestrations with raised edges as claimed, such as Thomas (US 2009/0082746 A1) also present similar issues as Heagle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Withdrawn Objections/Rejection
As claim 1 is in condition for allowance, therefore the provisional double patenting rejection in view of Co-pending application No. (15/997,818) is withdrawn. However, double patenting rejections may be made in the actions regarding Co-pending application No. (15/997,818), as well as other co-pending applications, as appropriate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J. WEISS/             Supervisory Patent Examiner, Art Unit 3781